 Case 1:19-cv-05122-BMC Document 54 Filed 05/25/21 Page 1 of 2 PageID #: 989




                         UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
 VLADIMIR DOBROSMYLOV,

                                   Plaintiff,                Civil Action No. 1:19-cv- 05122 (BMC)


                                                             NOTICE OF MOTION
              v.

DESALES MEDIA GROUP, INC.,

                                    Defendant.
 --------------------------------------------------------------X


         PLEASE TAKE NOTICE THAT, upon the accompanying (a) Memorandum of Law in

Support of Defendant DeSales’ Renewed Motion for Summary Judgment; (b) Defendant Desales’

Local Civil Rule 56.1 Statement of Undisputed Material Facts in Support of its Motion for Renwed

Summary Judgment; (c) Affidavit of William Maier, Chief Executive Officer of Defendant

DeSales, dated May 25, 2021; (d) Declaration of Ned H. Bassen, Esq., dated May 25, 2021 and its

accompanying exhibits, and all the prior pleadings and proceedings in this action, Defendant

DeSales Media Group, Inc. (“Defendant DeSales”) will move this Court, before the Honorable

Brian M. Cogan at the United States Courthouse for the Eastern District of New York, 225 Cadman

Plaza East, Brooklyn, New York 11201, for an Order pursuant to Rule 56 of the Federal Rules of

Civil Procedure, granting summary judgment in favor of Defendant DeSales on all of Plaintiff’s

remaining claims in the above-captioned case, and for such other relief as the Court deems just

and proper.




{N0330656 }                                             1
 Case 1:19-cv-05122-BMC Document 54 Filed 05/25/21 Page 2 of 2 PageID #: 990




         PLEASE TAKE FURTHER NOTICE THAT, pursuant to the Court’s May 6, 2021

Order, Plaintiff’s opposition to this motion is due June 15, 2021, and Defendant DeSales’ reply is

due June 25, 2021.

Dated: May 25, 2021
New York, New York
                                             BECKER & POLIAKOFF LLP
                                             Attorneys for Defendant

                                             /s/Ned H. Bassen
                                             Ned H. Bassen
                                             Sarah Klein
                                             45 Broadway, 17th Floor
                                             New York, New York 10006
                                             (212) 599-3322
                                             nbassen@beckerlawyers.com
                                             sklein@beckerlawyers.com




{N0330656 }                                     2
